Title: To Benjamin Franklin from the Earl of Shelburne, 25 May 1782
From: Shelburne, William Petty, Earl of
To: Franklin, Benjamin


Sir
Whitehall 25 May 1782
I have the Honor to receive your Letter of the 13th. of May by Mr. Oswald.
It gives me great Pleasure to find my opinion of the Moderation, Prudence & Judgement of that Gentleman confirm’d by your Concurrence.— For I am glad to assure you that we likewise concur in hoping that those Qualities may enable him to contribute to the speedy Conclusion of a Peace, and such a Peace as may be firm and long lasting. With that View he has The King’s orders to return immediately to Paris, and you will find him I trust properly instructed to co-operate to so desireable an Object.
 May 25 1782 To Dr. Franklin
